Name: Commission Regulation (EEC) No 1218/91 of 8 May 1991 amending Regulation (EEC) No 863/91 on the special sale of intervention butter for export to the Soviet Union and amending Regulation (EEC) No 569/88
 Type: Regulation
 Subject Matter: marketing;  trade policy;  political geography;  processed agricultural produce
 Date Published: nan

 No L 116/52 Official Journal of the European Communities 9 . 5 . 91 COMMISSION REGULATION (EEC) No 1218/91 of 8 May 1991 amending Regulation (EEC) No 863/91 on the special sale of intervention butter for export to the Soviet Union and amending Regulation (EEC) No 569/88 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3641 /90 (2), and in particular Article 6 (7) thereof, whereas a further time limit for the submission of tenders should accordingly be set ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In Article 2 (3) of Regulation (EEC) No 863/91 , the dates ' 16 April 1991 ' and '20 April 1991 ' are hereby replaced by '14 May 1991 ' and ' 18 May 1991 ' respectively. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Whereas Commission Regulation (EEC) No 863/91 (3) provides for a special sale of intervention butter for export to the Soviet Union by a special invitation to tender, each interested party being required to submit his tender by 12 noon on 16 April 1991 at the latest ; whereas no tenders have been submitted within the time limit laid down : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148 , 28 . 6 . 1968, p. 13 . O OJ No L 362, 27. 12. 1990, p. 5 . (') OJ No L 88 , 9 . 4 . 1991 , p. 11 .